Clarke, Presiding Justice.
The parties to this action were divorced in 1974. Pursuant to the final decree as modified by court order in 1981, appellee Jefts was ordered to carry the minor children of the parties on his medical insurance. The order further provided that he be responsible for any medical bills not covered by insurance.
In 1986 appellant Griffin filed a contempt proceeding against Jefts claiming that he had not paid certain medical bills. The court found him in wilful contempt for some of the expenses claimed but found that he was not responsible for certain other expenses connected with the treatment of the minor daughter of the parties at Anneewakee Psychiatric Hospital. The expenses for which he was not held responsible were for items of clothing, items for hygiene, and expenses of a psychologist. In his order the trial judge specifically relied upon Wimpey v. Pope, 246 Ga. 545 (272 SE2d 278) (1980).
The question before us is whether certain expenses from a psychiatric hospital should be excluded from the medical bills for which *636Jefts is responsible under the 1981 modification of the final order and decree of divorce. In Wimpey v. Pope, supra, there is no indication that the bills were incurred in a hospital setting. In the present case the expenses at Anneewakee were incurred while the child was in a psychiatric hospital under the care of a psychiatrist. We find that to the extent that the expenses are for equipment or services which are of a medicinal or therapeutic nature and are prescribed by a physician, they are medical bills for which appellee is responsible. This includes therapy by a psychologist. To the extent that expenses are for ordinary necessities for which the custodial parent is responsible, these are not medical bills and are not the responsibility of the appellee.
Decided January 28, 1987.
Glover & Davis, Delia T. Crouch, for appellant.
Wood, Odom & Edge, H. Parnell Odom, for appellee.

Judgment affirmed in part; reversed in part.


All the Justices concur.